UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2042



MICHAEL BONNER,

                                               Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-687-2)


Submitted:   January 26, 1999             Decided:   February 17, 1999


Before LUTTIG and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Bonner, Appellant Pro Se. Shawn C. Carver, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Bonner appeals the district court’s order dismissing

his action seeking disability insurance benefits. We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Bonner v. Apfel, No. CA-97-687-2 (E.D. Va. May 15, 1998).   We note,

however, to the extent that Bonner alleges that his degenerative

disk disease has worsened since September 29, 1995, he must file a

new application for benefits.       See 20 C.F.R. § 404.620(a)(2)

(1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                2